DETAILED ACTION

This Action is responsive to the Amendments and Remarks filed on 12/21/2020. Claims 1-20 are pending claims. Claim 1, 10 and 16 are amended and Claims 21-22 are new.


Response to Remarks/Arguments

Applicant's Amendments, filed on 12/21/2020, are acknowledged, accepted and have been fully considered but were not found to be persuasive. Accordingly, this is made final.

Applicant Currently Amended claims 1, 10 and 16 and Examiner maintained the same combination of references from previous office action and remapped to point to the relevant portions of new limitations in the claims.  Accordingly, Applicant is advised to review updated mappings of claim limitations of relevant sections.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.



A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 2, 3, 5, 8, 10, 11, 12, 13, 16, 17, 19, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Simonov et al., Pub. No.: US 2014/0317128 A1, hereinafter Simonov, in view of Eberlein et al. US 9,336,227 B2, hereinafter Eberlein.

As per claim 1. (Currently Amended) Simonov discloses: A non-transitory computer readable medium comprising instructions stored thereon, when executed the instructions are effective to cause a computing device to: detect a modification of a content item contained in a first shared folder on a client device to which a first user account of a content management system is logged in; attempt to synchronize the modification to the content item to the content management system; 
Simonov indicates that an account can also include shared folders or group folders wherein, client software of a background process monitors the local folder for changes (e.g., “detect a modification of a content item contained in a first shared folder on a client device”) and synchronizes those changes to content management system (e.g., “attempt to synchronize the modification to the content item to the content management system”):
Simonov, Par. [0031] lines 14-18: “An account can also include shared folders or group folders that are linked with and available to multiple user accounts. The permissions for multiple users may be different for a shared folder”, 
Simonov, Par. [0035] lines 13-23: “In one example of client software that integrates with an existing content management application, a user can manipulate content directly in a local folder, while a background process monitors the local folder for changes and synchronizes those changes to content management system 100. In some embodiments, a background process can identify content that has been updated at content management system 100 and synchronize those changes to the local folder. The client software can provide notifications of synchronization operations”)

With respect to claim 1, Simonov does not explicitly discloses a method of having “first shared folder is no longer accessible to the first user account”:
receive one or more synchronization events to reflect a current state at the content management system, wherein in the current state, the first shared folder is no longer accessible to the first user account; 

However, Simonov in view of Eberlein discloses a method of maintaining accessibility of folder structure after synchronization of file system. As an example, after synchronizing the first folder object of file system, system may determine that the first folder object contains a first child object (e.g., “first shared folder”) that is missing from the first corresponding folder object after synchronization, system converts the first child object (e.g., “first shared folder”) to an orphan object, wherein the orphan object is stored in the first database but is inaccessible by traversing the first folder structure (e.g., “no longer accessible to the first user account”):
(Eberlein, col.1 lines 41-48: “The computer implemented method further determines that the first folder object contains a first child object that is missing from the first corresponding folder object. The computer implemented method further identifies that the first child object is selected for selective synchronization and converts the first child object to an orphan object, wherein the orphan object is stored in the first database but is inaccessible by traversing the first folder structure.”)

Thus, one of ordinary skill in the art would have motivated to use the teaching of Eberlein, synchronizing a file system in a multi-user environment because it provides security and integrity of folder structures by preventing a loss of information while maintaining up-to-dated of file system after frequently occurring synchronization of file system.  As an example, even if a child folder in a sharing file system is no longer accessible by a user because it’s been removed/moved, after applying a synch process, system may save the removed/moved part of file structure as an orphan objet in a database to prevent loss of information. As a result, it improves user experiences and security of filesystem.

	Simonov does not explicitly discloses a method of storing the content item in a first user account folder on the client device prior to deleting the first shared folder on the client device in order to reflect the current state at the content management system:
and prior to deleting the first shared folder on the client device in order to reflect the current state at the content management system, store the content item in a first user account folder on the client device, where the first user account folder is not the first shared folder and is associated with the first user account and the content management system. 

However, Simonov in view of Eberlein discloses, if a local folder object (e.g., “on the client device”) is to be deleted as a result of synchronization, the local folder object may be converted into orphan object prior to deletion (e.g., “prior to deleting the first shared folder on the client device in order to reflect the current state at the content management system”) so that they can remain on the local database. (e.g., “store the content item in a first user account folder on the client device”)
(Eberlein, col.13 lines 2-10: “In one embodiment, this can include traversing through the children of the current folder object to locate synced objects. If a synced object is located, it is converted into an orphan. The rationale behind this is that the current folder object no longer exists on the server and therefore can be deleted. Before deletion, children of the current folder object that are synced objects can be converted to orphan objects so that they can remain on the local database since it is likely that they are linked to another object.”)

Thus, one of ordinary skill in the art would have motivated to use teachings of Eberlein, a method of saving folder object, prior to deletion due to the synch operation because it provides extra level of security for preserving data over accidental circumstances.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Eberlein into the system of Simonov because, they are analogous art as being directed to the same field of endeavor, the method of synchronizing file system in a plurality of user account environment.


As per claim 2, (Previously Presented) The non-transitory computer readable medium of claim 1, comprising instructions to cause the computing device to: 

determine that the first shared folder is no longer accessible to the first user account because the first shared folder has been deleted.  

Simonov does not explicitly discloses determining a shared folder is no longer accessible to the first user account because the shared folder has been deleted. 

However, Eberlein indicates, if a folder object that is not in the server list of objects (e.g., “determine that the first shared folder is no longer accessible”) then the synchronization engine can remove the folder object (e.g., “the first shared folder has been deleted”) from the local folder structure: (Eberlein col 5 lines 19-21: “Content synchronization flag 260 is configured to identify objects within local database 114 that are to have their content synchronized.”, 
Eberlein, col 7, lines 53-61:  “Often times, a local list of objects that are children of a currently traversed object may contain a folder object that is not in the server list of objects. In essence the folder object has either been moved to become a child of a different object on the server or the folder object has been deleted on the server. As a result, synchronization engine 112 can remove the folder object from the local folder structure. FIG. 4a illustrates an example of removing a folder object from a local folder structure according to one embodiment.”)

One of ordinary skill in the art would have motivated to use content synchronization flag to identify within local database that are to have their content synchronized in order to make sure which part of local and remote file system need to be updated in the next phrase of synchronization.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Eberlein into the system of Simonov and combined because, they are analogous art as being directed to the same field of endeavor, the method of cloud-based content management systems for storing, managing, sharing and accessing digital content. 


As per claim 3,  (Previously Presented) The non-transitory computer readable medium of claim 1, wherein the computing device determines that the first shared folder is no longer accessible by executing instructions to cause the computing device to: 

Simonov teaches a method of using client software to provide notifications for synchronization operations:
receive, in response to the attempt to synchronize, a notification from the content management system (Simonov par. [0035] lines 18-22: “In some embodiments, a background process can identify content that has been updated at content management system 100 and synchronize those changes to the local folder. The client software can provide notifications of synchronization operations”)

and synchronize server revisions, one of the revisions is to unmount the first shared folder, and thereby bring the client device into a synchronized state with the content management system  

Simonov does not explicitly teaches a method of unmounting a deleted shared folder, and thereby bring the client device into a synchronized state with the content management system

However, Mullen discloses a step for unmounting the namespace rooted to the shared folder (e.g., the first shared folder) that the user wishes to delete: (Mullen par. [0137] “In some embodiments, one action that causes one or more mounting operations is when a user deletes a shared folder to which a namespace is rooted that is mounted in the user's root namespace. In response, a mounting operation may be performed that unmounts the namespace rooted to the shared folder that the user wishes to delete. The shared folder and the corresponding namespace may still be available to other users, and the mounting of the corresponding namespace with respect to other users (e.g. other users' namespaces) is unaffected.”)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Mullen into the system of Simonov and combined because, unmounting a disregarded shared folder results same effect to delete while requires much less computing power to execute which improves the system service performance.

Claim 4, 6, 7, 9, 12, 14, 15, 18, 20  are rejected under 35 U.S.C. 103 as being unpatentable over Simonov, in view of Eberlein and further in view of Koos et al., US 20160299917 A1, hereinafter Koos.

As per claim 4, (Previously Presented) The non-transitory computer readable medium of claim 2, comprising instructions to cause the computing device to: 

in response to determining that the first shared folder has been deleted, move the first shared folder to the first user account folder.

Simonov does not explicitly teaches a method of moving the first shared folder to the first user account folder 

However, Koos teaches a method of moving deleted shared folder and its content from one place to another during the synchronization instead of removing it entirely. As an example, a remote RS event 210 indicates that “/Shared/B/c.txt” has been deleted from both local and remote file system (e.g., “in response to determining that the first shared folder has been deleted”) however, the same event process RS event 210 indicates a creation of "/Shared/M/c.txt" in both local and remote file system (See Fig 3C), (e.g., “, move the first shared folder to the first user account folder”): (Koos, [0070] Similarly, RFS snapshot 206 no longer includes an entry for the file "/Shared/B/c.txt". However, because this path still exists in LFS snapshot 208 and LVS database 209 means that the file had been previously synchronized in RFS 202 and LFS 204 but was deleted from RFS 202 between times T.sub.B and T.sub.C. As a result, a remote RS event 210 is generated indicating that "/Shared/B/c.txt" was deleted from RFS 202. This remote RS event 210 is then used to generate file system operations that cause the file "/Shared/B/c.txt" to be deleted from LFS 204. If the file deletion is successful, then LVS database 209 will be updated to remove path "/Shared/B/c.txt" (and any associated extended attributes). [0071] RFS snapshot 206 also includes an entry for "/Shared/M/c.txt". This entry might exist if the file "/Shared/B/c.txt" was moved from folder "Shared/B/" to folder "/Shared/M/". Accordingly, because the path "/Shared/M/c.txt" does not exist in LFS snapshot 208 or LVS database 209, a remote RS event 210 is generated indicating that the file "/Shared/M/c.txt" has been created in RFS 202. This remote RS event 210 is then used to generate file system operations that cause the file "/Shared/M/c.txt" to be created in LFS 204. If the file creation is successful, then LVS database 209 is updated with the path (and extended attributes) of the synchronized file "/Shared/M/c.txt". The rows of table 306 associated with "/Shared/B/c.txt" and "/Shared/M/c.txt" indicate how a file move (or rename) action within RFS 202 (or LFS 204) will be translated into a CREATE file RS event and a DELETE file RS event during a rescan synchronization process. The same can occur for a folder move.)


    PNG
    media_image1.png
    544
    1469
    media_image1.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Koo into the system of Simonov and combined because, they are analogous art as being directed to the same field of endeavor, the method of cloud-based content management systems for storing, managing, sharing and accessing digital content. 
One of ordinary skill in the art would have also motivated to use the Koo’s method of moving a deleted item to another location in the user’s account because it provides user with an option to recover files or folder that may be removed from local file system previously, which improves user experience in using the system.

As per claim 5, (Previously Presented) The non-transitory computer readable medium of claim 4, comprising instructions to cause the computing device to: 

Simonov teaches a method of providing notifications of synchronization operations when background process identify a content has been updated (e.g., first shared folder has been unmounted) at content management system and synchronize those changes (e.g., “concurrent with the move of the first shared folder to the first user account folder”) to the local folder 
concurrent with the move of the first shared folder to the first user account folder, inform the content management system (Simonov par. [0035] lines 18-23: “In some embodiments, a background process can identify content that has been updated at content management system 100 and synchronize those changes to the local folder. The client software can provide notifications of synchronization operations and can provide indications of content statuses directly within the content management application”)

As per claim 6, (Previously Presented) The non-transitory computer readable medium of claim 3, comprising instructions to cause the computing device to: in association with processing the revision to unmount the first shared folder, 

process deletion events pertaining to content items contained within the first shared folder. 
 
Simonov does not explicitly teaches a method of processing deletion events pertaining to content items contained within the first shared folder. 

However, Koos teaches a method of pertaining a content “c.txt” when folder was moved from folder "Shared/B/" to folder "/Shared/M/".) (Koos par. [0071] lines 1-4: “RFS snapshot 206 also includes an entry for "/Shared/M/c.txt". This entry might exist if the file "/Shared/B/c.txt" was moved from folder "Shared/B/" to folder "/Shared/M/" ”)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Koo into the system of Simonov and combined because, they are analogous art as being directed to the same field of endeavor, the method of cloud-based content management systems for storing, managing, sharing and accessing digital content. 
One of ordinary skill in the art would have also motivated to use the Koo’s method of moving a deleted item to another location in the user’s account because it provides user with an option to recover files or folder that may be removed from local file system previously, which improves user experience in using the system.

As per claim 7, (Previously Presented) The non-transitory computer readable medium of claim 5, comprising instructions to cause the computing device to: in association with processing the unmounting of the first shared folder, 

process deletion events pertaining to content items contained within the first shared folder.  

Claims 7 is analogous to claim 6 and is rejected under the same rationale as indicated above

As per claim 8, (Previously Presented) The non-transitory computer readable medium of claim 5, 

Simonov teaches a method of using sharing module to configure a user account for granting access to the content item in order to limit accessing a content in the network:

wherein the first shared folder was a confidential folder.  (Simonov par. [0042] To share a content item privately, sharing module 126 can be configured to add a user account identifier to the content entry or database table row associated with the content item, thus granting the added user account access to the content item.)

As per claim 9, (Original) The non-transitory computer readable medium of claim 7, comprising instructions to cause the computing device to: 
synchronize the modification to the content item now stored in the first user account folder to the content management system. 

Simonov does not explicitly disclose storing in the first user account folder to the content management system. 

However, Koos teaches a method of relocating folder and its content in a new place prior to delete and then, synchronize the changes in both local (e.g., “first user account folder”) and remote (e.g., “content management system”) file system.

As an example, a remote RS event 210 indicates that “/Shared/B/c.txt” has been deleted from both local and remote file system however, the same event process RS event 210 indicates a creation of "/Shared/M/c.txt" in both local and remote file system (See Fig. 3C): (Koos, par. [0070]: “Similarly, RFS snapshot 206 no longer includes an entry for the file "/Shared/B/c.txt". However, because this path still exists in LFS snapshot 208 and LVS database 209 means that the file had been previously synchronized in RFS 202 and LFS 204 but was deleted from RFS 202 between times T.sub.B and T.sub.C. As a result, a remote RS event 210 is generated indicating that "/Shared/B/c.txt" was deleted from RFS 202. This remote RS event 210 is then used to generate file system operations that cause the file "/Shared/B/c.txt" to be deleted from LFS 204. If the file deletion is successful, then LVS database 209 will be updated to remove path "/Shared/B/c.txt" (and any associated extended attributes). [0071] RFS snapshot 206 also includes an entry for "/Shared/M/c.txt". This entry might exist if the file "/Shared/B/c.txt" was moved from folder "Shared/B/" to folder "/Shared/M/".)

    PNG
    media_image1.png
    544
    1469
    media_image1.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Koo into the system of Simonov and combined because, they are analogous art as being directed to the same field of endeavor, the method of cloud-based content management systems for storing, managing, sharing and accessing digital content. 
One of ordinary skill in the art would have also motivated to use the Koo’s method of moving a deleted item to another location in the user’s account because it provides user with an option to recover files or folder that may be removed from local file system previously, which improves user experience in using the system.

As per claim 10, (Currently Amended) A method comprising: detecting a modification of a content item contained in a first shared folder on a client device to which a first user account of a content management system is logged in; attempting to synchronize the modification to the content item to the content management system; receiving one or more synchronization events to reflect a current state at the content management system, wherein in the current state, the first shared folder is no longer accessible to the first user account; and prior to deleting the first shared folder on the client device in order to reflect the current state at the content management system, storing the content item in a first user account folder on the client device, where the first user account folder is not the first shared folder and is associated with the first user account and the content management system.  
  
Claims 10 is analogous to claim 1 and is rejected under the same rationale as indicated above.

As per claim 11, (Previously Presented) The method of claim 10, comprising: determining that the first shared folder is no longer accessible to the first user account because the first shared folder has been deleted.  

Claims 11 is analogous to claim 2 and is rejected under the same rationale as indicated above

As per claim 12, (Previously Presented) The method of claim 11, comprising: in response to determining that the first shared folder has been deleted, moving the first folder to the first user account folder. 

Claims 12 is analogous to claim 4 and is rejected under the same rationale as indicated above
 
As per claim 13, (Previously Presented) The method of claim 12, comprising: concurrent with moving the first shared folder to the first user account folder, informing the content management system 

Claims 13 is analogous to claim 5 and is rejected under the same rationale as indicated above
 
As per claim 14, (Previously Presented) The method of claim 13, comprising: in association with processing the unmounting of the first shared folder, processing deletion events pertaining to content items contained within the first shared folder. 

Claims 14 is analogous to claim 6 and is rejected under the same rationale as indicated above.

As per claim 15, (Original) The method of claim 14, comprising: synchronizing the modification to the content item now stored in the first user account folder to the content management system. 

Claims 15 is analogous to claim 9 and is rejected under the same rationale as indicated above.
 
As per claim 16 (Currently Amended) A content management system comprising: one or more processors; at least one memory having instructions stored thereon, that when executed the instructions are effective to cause the one or more processors to: detect a modification of a content item contained in a first shared folder on a client device to which a first user account of the content management system is logged in; attempt to synchronize the modification to the content item to the content management system; receive one or more synchronization events to reflect a current state at the content management system, wherein in the current state, the first shared folder is no longer accessible to the first user account, whereby the modification of the content item was not synchronized; and prior to deleting the first shared folder on the client device in order to reflect the current state at the content management system, store the content item in a first user account folder on the client device, where the first user account folder is not the first shared folder and is associated with the first user account and the content management system.  

Claims 16 is analogous to claim 1 and is rejected under the same rationale as indicated above.

As per claim 17, (Previously Presented) The system of claim 16, comprising instructions to cause the at least one processor to: determine that the first shared folder is no longer accessible to the account because the first shared folder has been deleted.  

Claims 17 is analogous to claim 2 and is rejected under the same rationale as indicated above.

As per claim 18, (Previously Presented) The system of claim 17, comprising instructions to cause the at 

Claims 18 is analogous to claim 4 and is rejected under the same rationale as indicated above.

As per claim 19, (Previously Presented) The system of claim 18, comprising instructions to cause the at 

Claims 19 is analogous to claim 5 and is rejected under the same rationale as indicated above.
  
As per claim 20, (Previously Presented) The system of claim 19, comprising instructions to cause the 

Claims 20 is analogous to claim 9 and is rejected under the same rationale as indicated above.

As per claim 21, (New) The non-transitory computer readable medium of claim 1, wherein the first user account folder is synchronized with the content management system, whereby contents of the first user account folder exist on the client device and the content management system. 
 
Simeonov discloses a method of allowing a user with an authenticated account to store content, as well as perform management tasks, such as retrieve, modify, browse, synchronize, (e.g., “contents of the first user account folder exist on the client device”) and/or share content with other accounts:
(Simeonov [FIG.1] and [0029] Content management system 100 may allow a user with an authenticated account to store content, as well as perform management tasks, such as retrieve, modify, browse, synchronize, and/or share content with other accounts. Various embodiments of content management system 100 may have elements, including, but not limited to, content management interface module 104, account management module 120, synchronization module 122, collections module 124, sharing module 126, file system abstraction 128, data store 118, and organization module 140.)

        
    PNG
    media_image2.png
    652
    520
    media_image2.png
    Greyscale



Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Simonov, in view of Eberlein and further in view of von Muhlen et al., US 2016/0292443, hereinafter von Muhlen.

As per claim 22, (New) The non-transitory computer readable medium of claim 1, wherein the first user account folder is a private folder that exists for the first user account of the content management system, and can only be accessed by the first user account and an administrator of an organization directory to which the first user account is a member.   
Simeonov disclose a method of sharing content publically and privately but does not explicitly discloses private folder can only be accessed by the first user account and administrator.
However, von Muhlen discloses configuring content management system manages a private folder of a user that is not shared
(von Muhlen [0085] The content management system also manages folder F6. F6 is a private folder of user B that is not shared. No namespace is established for folder F6.)

One of ordinary skill in the art would have motivated to use teachings of von Muhlen, a method of configuring content management system to allow users to have private folder that is not accessible to others because it provides privacy for the user so that private information is secure.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine von Muhlen into the system of Simonov and combined because, they are analogous art as being directed to the same field of endeavor, the method of sharing contents in a plurality of user account environment.


Pertinent Prior Art

The following are prior art references made of record but not currently relied upon:

SERVER-SIDE SELECTIVE SYNCHRONIZATION (Kaplan et al., US 2017/0149885 A1) - A system and method of selectively synchronizing portions of a content library across client devices via the content management system by storing a user's content library remotely from the user and provide access to the content library from a variety of client devices.


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONGSUH PARK whose telephone number is (408) 918-7574.  The examiner can normally be reached on Monday - Friday 8:00-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978 EST.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHONGSUH PARK/
 Examiner, Art Unit 2154                                                                                                                                                                                                    /HOSAIN T ALAM/ Supervisory Patent Examiner, Art Unit 2154